Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include a method for operating a robotic system, the method comprising:
obtaining a two-dimensional (2D) image and a three-dimensional (3D) image representative of an environment;
generating an initial object estimation based on one or more visual features depicted in the 2D image,
wherein the initial object estimation represents an estimated identification and/or an estimated location of an object located in the environment;
detecting edges based on analyzing the 2D image;
deriving edge clusters,
wherein each edge cluster includes a grouping of at least two of the detected edges;
detecting parallel edge sets based on the edge clusters,
wherein each parallel edge pair includes a pair of detected edges with a parallel orientation;
identifying an object edge set including at least a first parallel pair and a second parallel pair of detected edges with at least one edge in the first parallel pair intersecting at least one edge in the second parallel pair;
projecting the object edge set onto a region of the 3D image;
identifying a 3D feature location based on the projected object edge set, the 3D feature location representing a location of a corner or a location of a 3D edge in the 3D image that corresponds to the projected object edge set;
calculating an offset between the 3D feature location and a corresponding location of the initial object estimation; and
generating an object detection result based on the initial object estimation and the offset.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 15 recites limitations that include a tangible, non-transient computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform a method, the method comprising:
obtaining an image representative of an environment;
generating an initial object estimation based on the image, the initial object estimation representing an estimated identification and/or an estimated location of an object located in the environment;
detecting edges in the image;
detecting one or more sets of the detected edges that correspond to the initial object estimation;
identifying a three-dimensional (3D) location of an edge or a portion thereof in the one or more sets of the detected edges based on projecting the sets of the detected edges to a 3D space representative of the environment; and
generating object detection result based on the initial object estimation and the 3D location.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 20 recites limitations that include a robotic system comprising:
a communication circuit configured to exchange computer-readable data with a two-dimensional (2D) imaging sensor and one or more robotic units;
at least one processor coupled to the communication circuit; and
at least one memory device coupled to the at least one processor, the at least one memory having instructions stored thereon, that when executed by the processor, causes the processor to:
obtain a 2D image from the 2D imaging sensor,
wherein the 2D image represents an environment;
generate an initial object estimation based on the 2D image representing an estimated identification and/or a location of an object located in the environment;
detect edges in the 2D image;
detect one or more pairings of detected edges with parallel edge orientations and that correspond to the initial object estimation;
identify a three-dimensional (3D) location by projecting the one or more edge pairings of detected edges to a 3D space;
calculate an offset between the 3D location and a corner location of the initial object estimation;
generate object detection result including a location of the object based on the initial object estimation and the offset;
derive and implement a plan according to the object detection result for operating the one or more robotic units to manipulate the object located in the environment.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 7, 2022